Motion GRANTED and Order filed October 8, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00853-CV
                                   ____________

         IN RE DIPAK T. PATEL AND PRAVIN T. PATEL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              344th District Court
                           Chambers County, Texas
                        Trial Court Cause No. CV25784

                                     ORDER

      On March 2, 2018, relators Dipak T. Patel and Pravin T. Patel, filed a petition
for writ of mandamus in this court. Relators ask this court to order the Honorable
Randy McDonald, Judge of the 344th District Court, in Chambers County, Texas, to
vacate his September 27, 2018 order denying relators’ motion to dismiss the action
against them pursuant to Rule 91a of the Texas Rules of Civil Procedure.
      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On October 3, 2018, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion in
part and issue the following order:

      We ORDER the proceedings in trial court against relators STAYED until a
final decision by this court on relators’ petition for writ of mandamus, or until further
order of this court. However, we do not stay the proceedings against the defendants
named in the trial court’s judgment signed on May 9, 2017.

      In addition, the court requests Gene Fontonet, Rickey Fontonet and Richard
Fontonet, the real parties-in-interest, to file a response to the petition for writ of
mandamus on or before October 22, 2018. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.